Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered January 20, 1983, convicting him of burglary in the first degree (two counts), assault in the first degree (two counts), criminal possession of stolen property in the third degree, criminal possession of a weapon in the fourth degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Bauer, 113 AD2d 543). Thompson, J. P., Niehoff, Weinstein and Eiber, JJ., concur.